Citation Nr: 1036441	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-38 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1984, 
January 2005 to October 2006, and September 2007 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) from 
a January 2009 rating decision of a Department of Veteran's Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran appeared before the undersigned Veterans Law Judge at a 
Travel Board hearing in March 2010.  A transcript of which is of 
record. 


FINDINGS OF FACT   

1.  The Veteran's original claim of service connection for bilateral 
hearing loss and tinnitus was denied by an unappealed rating decision 
in May 2007.  

2.  The evidence received since the May 2007 rating decision relates 
to an unestablished fact necessary to substantiate the claims for 
bilateral hearing loss and tinnitus and raises a reasonable 
possibility of substantiating the claims.

3.  With resolution of the doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss was caused by or aggravated by his 
active military service.  

4.  With resolution of the doubt in favor of the Veteran, the 
Veteran's tinnitus was caused by or aggravated by his active military 
service.  


CONCLUSIONS OF LAW

1.  The May 2007 rating decision which denied entitlement to service 
connection for bilateral hearing loss and tinnitus is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the final May 2007 determination denying 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus is new and material, and the 
Veteran's claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2009).

3.  The criteria for service connection for bilateral hearing loss 
disability are approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).

4.  The criteria for service connection for tinnitus are 
approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
Board has considered this legislation, but finds that, given the 
favorable action taken below; no discussion of the VCAA at this point 
is required.
New and Material Evidence

The record reflects that a May 2007 rating decision denied the 
Veteran's claim of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The RO sent notice of the decision to the 
Veteran at his last address of record.  The Veteran did not appeal 
that decision.  Therefore, the May 2007 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was 
not previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of substantiating 
the claim.  For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO reopened the 
claims; however, the Board is not bound by the RO's actions.  The 
Board has a jurisdictional responsibility to determine whether a 
claim previously denied by the RO is properly reopened.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Id.  Thus, the Board must initially 
determine whether there is new and material evidence to reopen the 
claim for service connection for bilateral hearing loss and tinnitus.

The evidence of record at the time of the May 2007 rating decision 
consisted of service treatment records and post-service medical 
records.  The Veteran's claim was denied on the basis of the RO's 
determination that the Veteran did not have hearing loss as a result 
of service.  

The evidence submitted in support of reopening the claims includes 
more recent medical records that show multiple diagnoses of hearing 
loss, VA examinations in December 2008 and July 2009, in which the 
examiners opined that the Veteran's hearing loss and tinnitus were 
related to service, and the Veteran's testimony at a March 2010 
Travel Board hearing.  The Board finds that this evidence raises a 
reasonable possibility of substantiating the Veteran's claims.  As 
such, the evidence is new and material under the provisions of 
38 C.F.R. § 3.156(a) and the claims are reopened.  

Merits of the Claims

The Veteran contends that he has bilateral hearing loss and tinnitus 
due to his exposure to loud noises during his active military 
service.  It is noted that the Veteran had multiple periods of active 
duty including active duty for training.  Having carefully considered 
the claims in light of the record and the applicable law, with 
resolution of the doubt in favor of the Veteran, the Board is of the 
opinion that service connection is warranted for hearing loss and 
tinnitus.

Service connection may be granted for disability or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  Service connection may 
also be granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2009); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay testimony of 
an in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Regulations provide that certain chronic diseases, such as an organic 
disease of the nervous system, e.g., sensorineural hearing loss, will 
be considered to have been incurred in or aggravated by service even 
though there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  However, in order for the 
presumption to apply, the evidence must indicate that the disability 
became manifest to a compensable (10 percent) degree within one year 
of separation from service.  See 38 C.F.R. § 3.307.

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in disability 
during such service, unless clear and unmistakable evidence shows 
that the increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2009).  "Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence standard.  
See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the 
"clear and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy than 
that of "clear and unmistakable evidence"].  It is an "onerous" 
evidentiary standard, requiring that the preexistence of a condition 
and the no-aggravation result be "undebatable."  See Cotant v. West, 
17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the underlying 
disability underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying severity, 
does not constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The benefit of the doubt rule provides that the Veteran will prevail 
in a case where the positive evidence is in a relative balance with 
the negative evidence.  Therefore, the Veteran prevails in his claim 
when (1) the weight of the evidence supports the claim or (2) when 
the evidence is in equipoise.  It is only when the weight of the 
evidence is against the Veteran's claim that the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  
This regulation provides hearing loss is a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 
3.385.  Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those frequencies at 26 
decibels or greater or by speech recognition scores under the 
Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent the following audiograms, and his puretone 
threshold values, in decibels, were as follows:

October 1983, upon enlistment


500 HERTZ
1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right 
ear
10
5
5
10
15
Left 
ear
10
5
5
10
20

March 1987


500 HERTZ
1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right 
ear
5
0
5
10
10
Left 
ear
10
0
5
15
25

February 1991


500 HERTZ
1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right 
ear
10
-5
-5
5
0
Left 
ear
5
0
-5
15
20

October 1997


500 HERTZ
1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right 
ear
5
0
10
20
45
Left 
ear
5
5
10
30
85

On the October 1997 Report of Medical Examination, the examiner noted 
high frequency hearing loss and recommended hearing protection.  

November 2004


500 HERTZ
1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right 
ear
10
10
15
20
60
Left 
ear
10
10
15
40
90

January 2005


500 HERTZ
1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right 
ear
10
0
5
25
65
Left 
ear
10
10
5
45
90

The accompanying January 2005 report reflects that the Veteran was 
routinely exposed to noise and has high frequency hearing loss.  

June 2006


500 HERTZ
1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right 
ear
15
20
20
35
75
Left 
ear
25
20
25
50
95

In a Report of Medical Assessment dated in 2006, the Veteran stated 
that he intended to pursue VA disability benefits for hearing loss 
and ringing in the ears.  

On an October 2007 Report of Medical History, the Veteran noted that 
he had high frequency hearing loss.  

The Veteran's claim was denied in a May 2007 rating decision.  He 
submitted additional private audiological records in January 2008.  A 
September 2008 medical record stated that audiometric testing 
revealed a bilateral normal sloping to severe sensorineural heating 
loss.  

The Veteran was afforded a VA examination to assess his hearing loss 
and tinnitus in December 2008.  The examination report reflects that 
the Veteran had normal hearing upon enlistment in 1983.  His hearing 
was normal on subsequent tests, until 1997 when he had moderate to 
severe hearing loss at 3000 and 4000 Hz.  The Veteran reenlisted in 
2005 and signed a waiver acknowledging his hearing loss.  When the 
Veteran returned in 2006, audiological examinations showed a decrease 
in hearing.  

The examiner opined that it was as least as likely as not that the 
Veteran's hearing loss was caused by his active service.  In support 
of this opinion, the examiner stated that the Veteran's hearing loss 
was not typical of what is normally seen in the Veteran's age group.  
The examiner also opined that the Veteran's tinnitus is as least as 
likely as not aggravated by active service.  

In July 2009, the Veteran underwent another VA examination.  The 
results of that audiogram are as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
15
20
35
70
Left
25
25
30
50
85

The examiner diagnosed that the Veteran with mild to severe 
sensorineural hearing loss.  He opined that the Veteran's tinnitus is 
as least as likely as not exacerbated by noise exposure while the 
Veteran was on active duty.  

The Veteran underwent two additional audiograms.  The results are as 
follows:

August 2009


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
15
15
35
75
Left
10
10
20
55
85

March 2010


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
10
20
40
75
Left
15
20
25
60
100

Based on the results of the Veterans audiograms, the Board finds that 
the Veteran's hearing loss qualifies a hearing disability under 38 
C.F.R. § 3.385.

In March 2010, the Veteran testified at a Board hearing.  The Veteran 
alleged that his hearing declined during service, more rapidly during 
his last period of service.  He also alleged that his tinnitus began 
during his active service.  

The VA examiners opined that the Veteran's hearing loss and tinnitus 
are etiologically related to service.  Accordingly, with resolution 
of the doubt in favor of the Veteran, the Board finds the opinions to 
be probative.  Additionally, the Board finds that the Veteran's 
statements regarding his noise exposure in service and symptoms since 
service are credible and consistent with his service records that 
show he was attached to an artillery unit and received artillery 
training.   The Board finds that the opinions are competent and 
probative, and service connection is granted on that basis.    




ORDER

As new and material evidence was submitted, the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus are reopened.

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.  




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


